MEMORANDUM**
Adrian Arellano-Zavala appeals his 189-month sentence imposed upon resentencing following his jury-trial conviction for conspiracy to import and distribute heroin in violation of 21 U.S.C. § § 841, 846, 952, 960, and 963. We have jurisdiction pursuant to 18 U.S.C. § 3742, and we affirm.
Arellano-Zavala contends that the district court exred by denying a two-level downward adjustment for acceptance of responsibility under U.S.S.G. § 3E1.1.
The district court did not clearly err in concluding that Arellano-Zavala was not entitled to a downward departure for acceptance of responsibility where the district court found that Ax'ellano-Zavala’s conduct waxranted an upward adjustment for obstruction of justice, and where the court found that his belated remorse was not genxxine. See § 3E1.1, cmt. n. 4 (stating that “fcjonduct x’esulting in an enhancement under § 3C1.1 ordinarily indicates that the defendant has not accepted responsibility”); see United States v. Hopper, 27 F.3d 378, 383 (9th Cir.1994) (deciding that to conclude that a case is not extraordinary to warrant simultaneous adjustments under §§ 3C1.1 and 3E1.1, “the district court must necessarily find the obstructive conduct is inconsistent with the defendant’s acceptance of responsibility”). Thus, the district court did not err in sentencing Arellano-Zavala. See § 3E1.1, cmt. n. 5 (stating that the determination of the district court regarding a defendant’s *240acceptance of responsibility is entitled to great deference).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.